Citation Nr: 1119265	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-01 664	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for migraine headaches. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1950 to September 1952.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, that denied the Veteran's claim for service connection for migraine headaches.  The Board remanded the case in January 2011 for further notification, evidentiary development, and adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran likely has migraine headaches that are attributable to his active military service.


CONCLUSION OF LAW

The Veteran has migraine headaches that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for migraine headaches.  Specifically, he asserts that he first experienced migraine headaches while stationed in Korea on active duty and was treated for the disorder during service.  He contends that he has continued to experience the same symptomatology as was first treated in service and has continued to suffer from migraine headaches from his time in service to the present.  As a result, the Veteran contends that service connection is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Regarding diagnosis of the Veteran's claimed disability, the Board first acknowledges that a response to the RO's request for records stated that the Veteran's service treatment records were "fire-related," or involved in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and are therefore unavailable.  The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Relevant post-service medical evidence consists of records of treatment the Veteran has received both from private treatment providers and from the Fargo VA Healthcare System.  Post-service medical records from the Fargo VA facility reflect that the Veteran was noted to have a "history of headaches" in March 1998-the earliest treatment records available from that facility.  Since that time, he has continued to receive treatment for headaches at the Fargo VA facility.  The Veteran has also submitted a letter from his private physician, dated in May 2008, in which the physician stated that the Veteran had a "long-standing history of migraines dating back to while in the military.  His history of headaches is consistent with migraines."

Pursuant to the Board's January 2011 remand, a VA examination concerning the Veteran's claim for service connection for migraine headaches was conducted in February 2011.  Report of that examination reflects that the VA examiner reviewed the Veteran's medical history and his complaints.  He noted that the Veteran reported that he had first experienced migraines while on active duty and had sought treatment at that time, which consisted of a heat lamp.  The Veteran further stated that he had sought treatment from several private providers since service and had been treated at the Fargo VA facility since the 1990s.  The Veteran described his symptomatology of pain in the right temple region with occasional nausea, vomiting, and phonophobia and photophobia that occurred approximately three times per month.  The examiner noted that the Veteran had primarily been treating the problem with over-the-counter medication and rest.  The examiner conducted physical examination and diagnosed the Veteran with migraine headaches.  When asked to opine as to the etiology of the disease, the examiner stated that, given the lack of documentation of medical treatment for migraines dating from service, he was "obliged to opine that the Veteran's claimed migraine headaches are less likely as not related to or the result of his military service."  In so stating, the examiner noted that the Veteran's service treatment records were unavailable and that there was no record in the claims file of his having sought medical attention for his migraines prior to 1998.   

The Veteran and his wife have also submitted written statements to VA in support of his claim.  In these statements, the Veteran has contended that he first experienced migraine headaches while serving on active duty and sought treatment for the headaches upon his return from Korea, at which time he was treated with a heat lamp.  The Veteran has further stated on multiple occasions, including in his January 2010 VA Form 9 (Appeal to Board of Veterans Appeals) that he first sought treatment for the headaches in service and has continued to experience headaches from his time in service until the present.  Similarly, the Veteran's wife reported in an August 2007 statement that her husband has experienced migraines since she first met him in 1980 and has told her that the headaches began while he was serving on active duty.  

With respect to the Veteran's contention that he first experienced migraine headaches on active duty that have continued to the present, the Board looks to the Veteran's statements, as well as the statement from his wife.  The Veteran has stated on multiple occasions that he first experienced migraine headaches during service, for which he was treated with a heat lamp.  Given this evidence, the Board finds the Veteran to be credible in his statements that he first experienced headaches while on active duty and has continued to experience similar symptomatology since that time.  

The Board acknowledges that the February 2011 VA examination report contains an opinion adverse to the Veteran's claim.  It appears, however, that that opinion was based, at least in part, on the examiner's failure to consider the Veteran's consistent and credible statements that he first experienced headaches in service and has continued to experience them since that time.  The Board thus concludes that the February 2011 VA examiner's statement is of limited probative value to the extent that he based his opinion solely on the lack of medical records to document continuity of treatment, as opposed to continuity of symptomatology, of the Veteran's headaches.  The Board notes that the Veteran's primary stated symptom, as confirmed by multiple treatment providers, is head pain.  The Board concludes that such a symptom is capable of lay observation.  The Board further notes that the sole negative medical opinion, offered at the Veteran's February 2011 VA examination, appears to have been provided without regard to the Veteran's symptoms and his history of having experienced the same symptomatology from his time in service to the present.  

Considering the credibility of the statements by the Veteran attesting to the fact that he first suffered symptoms of headaches while he was still on active duty, as well as his repeated treatment for migraine headaches at both VA and private facilities, the Board finds that the Veteran has supplied sufficient evidence to establish continuity of symptomatology of headaches since service.  The Board finds that such a conclusion is bolstered by the statement submitted by the Veteran's private physician in May 2008, which noted that the Veteran had a "long-standing history" of migraine headaches dating back to military service.  This finding is also corroborated by the Veteran's wife, who indicated in an August 2007 statement that the Veteran had experienced migraine headaches since she first met him in 1980 and had told her that the migraines began while he was on active duty.  Resolving reasonable doubt in the Veteran's favor, the Board thus concludes that the Veteran currently suffers from migraine headaches that are traceable to his time on active duty.  Based on the foregoing, the Board finds that service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches is granted.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


